DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on March 18, 2022 is acknowledged.
	Claims 1-20 are currently pending.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2022.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the coverslip”.  There is insufficient antecedent basis for this limitation in the claim because the claims do not previously refer to or require a coverslip. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 7, 9, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2015/0004598 Pub 1/1/2015) in view of Collis (US 2011/0223592 Pub 9/15/2011).
Regarding Claims 1 and 20 Gao teaches a method comprising:
 (a) contacting a sample with a plurality of different affinity molecules under conditions that permit specific analyte binding by the different affinity molecules, wherein each different affinity molecule specifically binds a different member of the plurality of analytes, and wherein each different affinity molecule is conjugated to a different first single strand nucleic acid, such that members of the plurality of different affinity molecules become bound to members of the plurality of analytes present in the sample; 
(b) contacting the sample, under conditions that permit specific nucleic acid hybridization, with a first set of different second single strand nucleic acid molecules, each conjugated to a different label moiety, wherein each different second single strand nucleic acid molecule specifically hybridizes to a different first single strand nucleic acid molecule conjugated to a member of the plurality of different affinity molecules, such that at least a subset of the plurality of different affinity molecules bound to members of the plurality of analytes in the sample becomes specifically associated with a plurality of different label moieties, wherein detectable properties of the different label moieties are distinguishable; 
(c) detecting signal from label moieties associated with affinity molecules bound to the sample, thereby detecting the presence or amount of at least a subset of the plurality of analytes;
 (d) erasing the signal from the label moieties conjugated to the first set of second single strand nucleic acid molecules; 
(e) contacting the sample, under conditions that permit specific nucleic acid hybridization, with a second set of different second single strand nucleic acid molecules, each conjugated to a different label, wherein each different second single strand nucleic acid molecule specifically hybridizes to a different first single strand nucleic acid molecule conjugated to a member of the plurality of different affinity molecules, such that a different subset of the plurality of different affinity molecules bound to members of the plurality of analytes in the sample becomes specifically associated with a different plurality of different label moieties relative to those detected in step (c); 
(f) detecting signal from label moieties associated with affinity molecules bound to the sample, thereby detecting the presence or amount of the different subset of the plurality of analytes; and 
(g) optionally repeating steps (d)-(f) with a further set of second single strand nucleic acid molecules (paras 0150-0158).
Gao teaches that the term "erasing" a signal means removing the signal or reducing strength of the signal so as not to interfere with signal from another label moiety. A signal can be erased by quenching the signal. Alternatively, or in addition, the signal can be erased by removing the label moiety generating the signal. A signal can be erased by any method known to the artisan including, enzymatic means. For example, a signal can be erased by cleavage or quenching with a fluorophore acceptor, or a combination thereof (para 0179). Gao teaches that label removal or signal erasure can include treatment with a molecule that cleaves nucleic acids. For example, label removal can include treatment with a nuclease that cleaves double-stranded sequences. Such nucleases can recognize a specific sequence, e.g., as effected by a restriction endonuclease, or, alternatively, can recognize double-stranded sequences in sequence independent manner, e.g., as effected by RnaseH (para 0188).
	Thus Gao teaches a method for detecting a plurality of target molecules (a plurality of analytes).  The method comprises the following steps:
(a) contacting a sample with two or more target-specific binding partners (the plurality of different affinity molecules), wherein each target-specific binding partner comprises a nucleic acid barcode (the different first single stranded nucleic acid); and is specific for a different target molecule (the different analytes); 
(b) contacting the sample with one or more probe-sets (the first set of different second single strand nucleic acids and the second set of different single strand nucleic acids) wherein each probe in a probe-set is specific for a different target-specific binding partner, and wherein each probe-set comprises: 
a first probe, comprising: a nucleic acid sequence complementary to a nucleic acid barcode of a corresponding target-specific binding partner and a first label (the first set of different second single strand nucleic acid molecules each conjugated to a different label moiety); and  
a second probe comprising: a nucleic acid sequence complementary to a nucleic acid barcode of a corresponding target-specific binding partner and a second label (the second set of different second single strand nucleic acid molecules each conjugated to a different label moiety); 
(c) detecting signals corresponding to labels of the first probes of each of the one or more probe-sets (detecting signal from label moieties associated with affinity molecules bound to the sample); 
(d) contacting the sample to release the labels of the first probes in each of the one or more probe-sets (erasing the signal from the label moieties conjugated to the first set of second single strand nucleic acid molecules); and 
(e) detecting signals corresponding to the labels of the second probes of each of the one or more probe-sets (detecting signal from label moieties conjugated to the second set of second single strand nucleic acid molecules). 
Regarding Claim 2 Gao teaches (g) optionally repeating steps (d)-(f) with a further set of second single strand nucleic acid molecules (paras 0150-0158). Thus Gao teaches a method 
wherein one or more of the probe-sets further comprises a third probe and the method further comprises: 
(f) in step (b), contacting the sample with 
	a third probe comprising: a nucleic acid sequence complementary to a nucleic acid barcode of a corresponding target- specific binding partner and a third label (a third set of different second single strand nucleic acid molecules each conjugated to a different label moiety);
(g) after step (e), contacting the sample to releases the labels of the second probes in each of the one or more probe-sets (erasing the signal from the label moieties conjugated to the second set of second single strand nucleic acid molecules); and 
(h) detecting signals corresponding to the labels of the third probes of one or more probe sets (detecting signal from label moieties conjugated to the third set of second single strand nucleic acid molecules).

Regarding Claim 3 Gao teaches (g) optionally repeating steps (d)-(f) with a further set of second single strand nucleic acid molecules (paras 0150-0158). Thus Gao teaches a method 
wherein one or more of the probe-sets further comprises a fourth probe and the method further comprises: 
(f) in step (b), contacting the sample with 
	a fourth probe comprising: a nucleic acid sequence complementary to a nucleic acid barcode of a corresponding target- specific binding partner and a fourth label (a fourth set of different second single strand nucleic acid molecules each conjugated to a different label moiety);
(g) after step (e), contacting the sample to release the labels of the third probes in each of the one or more probe-sets (erasing the signal from the label moieties conjugated to the third set of second single strand nucleic acid molecules); and 
(h) detecting signals corresponding to the labels of the subsequent probes of one or more probe sets (detecting signal from label moieties conjugated to the fourth set of second single strand nucleic acid molecules).
Regarding Claims 5, 7, and 9 Gao teaches (e) contacting the sample, under conditions that permit specific nucleic acid hybridization, with a second set of different second single strand nucleic acid molecules, each conjugated to a different label, wherein each different second single strand nucleic acid molecule specifically hybridizes to a different first single strand nucleic acid molecule conjugated to a member of the plurality of different affinity molecules, such that a different subset of the plurality of different affinity molecules bound to members of the plurality of analytes in the sample becomes specifically associated with a different plurality of different label moieties relative to those detected in step (c) (para 0156).  Gao teaches (g) optionally repeating steps (d)-(f) with a further set of second single strand nucleic acid molecules (paras 0150-0158). Thus Gao teaches a method wherein the first, second, third, and subsequent labels are the different. 
Regarding Claim 10 Gao teaches that a signal can be erased by any method known to the artisan including, but not limited to, chemical, physical, or enzymatic means. For example, a signal can be erased by washing (para 0179).  Thus Gao teaches a method comprising washing the remove the signal. 
Gao does not specifically teach a method wherein the first probe has a first label and a cleavage site for a first cleavage agent that is capable of releasing the first label (clm 1, 20).  Gao does not specifically teach a method wherein the second probe has a second label, a quench moiety that renders the second label undetectable, and a cleavage site for the first cleavage agent, wherein the first cleavage agent is capable of releasing the quench moiety, wherein the second label is rendered detectable, and comprises a cleavage site for a second cleavage agent wherein the second cleavage agent is capable of releasing the second label (clm 1, 20). Gao does not specifically teach a method wherein the third probe has a third label, a quench moiety that renders the third label undetectable, and a cleavage site for the second cleavage agent, wherein the second cleavage agent is capable of releasing the quench moiety, wherein the third label is rendered detectable, and comprises a cleavage site for a third cleavage agent wherein the third cleavage agent is capable of releasing the third label (clm 2). Gao does not specifically teach a method wherein the fourth probe has a fourth label, a quench moiety that renders the fourth label undetectable, and a cleavage site for the third cleavage agent, wherein the third cleavage agent is capable of releasing the quench moiety, wherein the fourth label is rendered detectable, and comprises a cleavage site for a fourth cleavage agent wherein the fourth cleavage agent is capable of releasing the fourth label (clm 3). Gao does not specifically teach a method wherein the released label of a first probe comprises a nucleotide sequence (clm 15). 
However Collis discloses oligonucleotides that comprise a donor fluorophore and a quencher molecule that are separated by a site that is capable of being cleaved when in double stranded form. Collis teaches that separation of the donor fluorophores and the quencher molecules decreases fluorescence quenching and generates a detectable change in fluorescence quenching and generates a detectable change in a fluorescence parameter of the fluorophores of the detector oligonucleotide. Collis teaches that the cleavage site can be a recognition site for a restriction endonuclease (abstract, paras 0012-0016, 0028). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao by using a restriction endonuclease to cleave the probes and release the labels and/or quencher moieties as suggested by Collis.  One of skill in the art would have been motivated to use a first cleavage agent to release the first label from the first probe and the quench moiety of the second probe for the benefit of being able to detect the signal of the second label by itself. One of skill in the art would have been motivated to use a second cleavage agent to release the second label from the second probe and the quench moiety of the third probe for the benefit of being able to detect the signal of the third label by itself. One of skill in the art would have been motivated to use a third cleavage agent to release the third label from the third probe and the quench moiety of the fourth probe for the benefit of being able to detect the signal of the fourth label by itself. Further since Gao teaches that the restriction endonuclease sites are located between the donor and quencher which are separated by about 5-20 nucleotides (paras 0030 and 0040), it is a property of the method of Collis that the released label of a first probe would also comprise a nucleotide sequence.  

7.	Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2015/0004598 Pub 1/1/2015) in view of Collis (US 2011/0223592 Pub 9/15/2011) as applied to claims 1-3 above and in further view of Larson (US 2010/0330573 Pub 12/30/2010). 
	The teachings of Gao in view of Collis are set forth above. 
	The combined references do not teach a method wherein two or more of the first, second, third, and subsequent labels are the same.
	However Larson teaches a method wherein a first probe is labeled with a first detectable label, a second probe is labeled with a second detectable label and a third probe is labeled with a third detectable label. In a particular embodiment, the first probe, the second probe and the third probe are labeled with the same detectable label (para 0014).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao such that two or more of the first, second, third, and subsequent labels are the same as suggested by Larson.  The skilled artisan would have been motivated to use the same detectable label on each probe because due to the quencher only one probe would emit fluorescence at a time and it would be possible to distinguish if the signal was coming from the first, second, third or subsequent label because it would be known if the first, second, third, etc. cleavage agent had been added. 

8.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2015/0004598 Pub 1/1/2015) in view of Collis (US 2011/0223592 Pub 9/15/2011) as applied to claim 1 above and in further view of Fuchs (US 2014/0178875 Pub 6/26/2014).
	The teachings of Gao and Collis are presented above. 
	The combined references do not teach a method wherein the sample is not washed after contacting the sample with the first cleavage agent and/or after contacting the sample with the second cleavage agent (clm 11).  The combined references do not teach a method wherein the coverslip is not removed (clm 12). 
	However Fuchs teaches the presence of the hybridization probe comprising a linked quencher moiety in assays is useful for suppressing the fluorescent signal of hybridization probes comprising the linked fluorescent label that remain unbound to a target sequence. Fuchs teaches that an assay can be simplified by performing the assay without removal of excess fluorescently labeled probes and other reagents, for example, by use of a washing step (para 0079). Fuchs further teaches a hybridization assay that occurs under a coverslip.  Fuchs teaches that the coverslip should not be moved once it is in place (para 0273-0274). 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao and Collis by not washing the sample after contacting the sample with the cleavage agents as suggested by Fuchs.  In the instant case Fuchs teaches that it is not necessary to perform washing steps when quenchers are present that are capable of quenching unbound (i.e. released) fluorescent probes.  One of skill in the art would have been motivated to not perform washing for the benefit of simplifying the assay. Further it would have been obvious to modify the method of Gao and Collis by not removing the coverslip as suggested by Fuchs because based on the teachings of Fuchs it was known in the art how to perform hybridization reactions under a coverslip.

9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2015/0004598 Pub 1/1/2015) in view of Collis (US 2011/0223592 Pub 9/15/2011) as applied to claim 1 above and in further view of Samuels (US 2012/0122714 Pub 5/17/2012). 
	The teachings of Gao and Collis are presented above. 
	The combined reference do not teach a method further increasing the number of nucleic acid barcodes on a target-specific binding partner, wherein multiple copies of a corresponding probe bind to multiple copies of the nucleic acid barcode (clm 13). The combined references do not teach a method wherein the number of nucleic acid bar codes is increased using rolling circle amplification (clm 14). 

However Samuels teaches that  barcode sequences are joined to each other to produce a single contiguous molecule containing multiple barcodes in series. The individual barcodes, collections of separate barcodes, or individual or collections of multiple barcodes connected in series or other arrangements can be detected with or without amplification. In one embodiment, the barcode or barcode collections are subjected to an amplification reaction (e.g., PCR or rolling circle amplification) to produce multiple linear copies (concatemers), linked end-to-end (para 0151). 
	
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao and Collis by including multiple copies of the nucleic acid barcode on the target specific binding partner as suggested by Samuels.  One of skill in the art would have recognized that by having multiple barcodes, more than one labeled probe could hybridize to each target specific binding partner and this would result in signal amplification. Further it would have been obvious to use RCA to produce multiple copies of the barcodes because using RCA to amplify a nucleic acid was well known in the art as demonstrated by Samuels.  

	 
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2015/0004598 Pub 1/1/2015) in view of Collis (US 2011/0223592 Pub 9/15/2011) as applied to claims 1 and 15 above and in further view of Cai (US 2004/0253593 12/16/2004).
The teachings of Gao and Collis are presented above. 
The combined references do not teach a method further comprising contacting the sample with a background-reducing agent comprising a nucleotide sequence complementary to that of the released label of the released first probe, wherein binding of the background-reducing agent to the released label of the released first probe quenches the signal of the label (clm 16).
However Cai teaches a method wherein after fluorescent probes are hybridized to target fragments, quencher-labeled oligonucleotide sequences are added in excess to bind and quench unbound fluorescent probes (para 0030). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao by contacting the sample with a background-reducing agent comprising a nucleotide sequence complementary to that of the released label of the released first probe, wherein binding of the background-reducing agent to the released label of the released first probe quenches the signal of the label as suggested by Cai.  One of skill in the art would have been motivated to add quencher labeled oligonucleotides having a sequence complementary to the sequence comprising the first label for the benefit of being able to quench the first label after it has been cleaved. 

Duplicate Claim Warning
11.	Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634